COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Progressive County Mutual Insurance Company

Appellate case number:   01-14-00199-CV

Trial court case number: 2012-57537

Trial court:             215th District Court of Harris County

        The Court requests a response from the Real Party in Interest to Relator’s Amended
Petition for Writ of Mandamus. The response, if any, should be filed within 25 days from the
date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: March 11, 2014